Exhibit 10.4(xviii)

FEBRUARY 21,2011

FORTUNE BRANDS, INC. 2007 LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

TERMS AND CONDITIONS

This RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”) is entered into effective
as of February 21,2011 (the “Award Date”), by and between Fortune Brands, Inc.,
a Delaware corporation (the “Company”), and [Executive] (the “Executive”). All
terms capitalized but not defined shall have the meaning set forth in the
Fortune Brands, Inc. 2007 Long-Term Incentive Plan (the “Plan”).

1. Purpose. The purpose of this Agreement is to provide additional compensation
for past and future service to the Company and its Subsidiaries in the form of a
stock equivalent ownership interest to the Executive under the Plan.

2. Agreement. Subject to the terms of this Agreement, the Company hereby awards
the Executive the number of Restricted Stock Units (the “RSUs”) set forth in
Appendix A (the “Award”), effective as of the Award Date.

3. RSUs. Each RSU is a notional amount that represents the right, subject to the
terms and conditions of the Plan and this Agreement, to receive one (1) share of
the Company’s Common Stock if and when the RSU vests. The RSUs shall be credited
to a notional account (the “Account”) established and maintained for the
Executive. The Account shall be the record of the Award under this Agreement, is
solely for accounting purposes and shall not require a segregation of any
Company assets.

4. Vesting of RSUs.

(a) The RSUs will become fully vested and payable on January 31, 2014 (or the
first day thereafter on which the New York Stock Exchange is open for business),
if the Executive remains employed through such date, subject to paragraphs (b),
(c) and (d) and Sections 5 and 6 below.

(b) In the event of the Executive’s death, Disability or termination of
employment with the Company (and all subsidiaries of the Company) due to
Retirement prior to January 31, 2014, vesting of the RSUs shall be as follows:
The applicable vesting date in the event of Executive’s death or Disability
shall be the date of such death or Disability. The applicable vesting date in
the event of Executive’s Retirement shall be January 31, 2014, subject to
paragraphs (c) and (d) below.

(c) Notwithstanding paragraphs (a) and (b) above, if the Executive is a “covered
employee” for purposes of Section 162(m) of the Internal Revenue Code of 1986,
as amended (the “Code”) at any time between the Award Date and January 31, 2014,
the RSUs will become vested upon the later of: (i) January 31, 2014 (or the
first day thereafter on which the New York Stock Exchange is open for business),
if the Performance Goals set forth in Appendix B for the Performance Period
ending



--------------------------------------------------------------------------------

December 31, 2013 have been satisfied or (ii) the date on which the Compensation
and Stock Option Committee of the Company’s Board of Directors certifies
attainment of the Performance Goals, but in each case, only if the Executive
remains employed through January 31, 2014 or has terminated employment due to
the Executive’s death, Disability or Retirement. Under this paragraph (c), if
the Executive’s employment terminates before January 31, 2014, due to the
Executive’s (x) death or Disability, the RSUs will vest on the date of such
death or Disability regardless of whether the Performance Goals have been
satisfied, and (y) Retirement, the RSUs will vest on January 31, 2014, if the
Performance Goals have been satisfied. Notwithstanding any other provision of
this Agreement, no RSUs subject to a performance goal shall be paid hereunder
unless and until the Committee certifies the attainment of performance goals.

(d) If the Executive terminates employment with the Company due to Retirement
prior to January 31, 2014 under Section 4(b) or 4(c) above, and fails to
strictly adhere to the restrictive covenant set forth below in Section 4(d)(i),
the Executive’s rights with respect to the RSUs will terminate and be forfeited
and neither the Executive nor the Executive’s heirs, personal representatives,
successors or assigns shall have any future rights with respect to any such
RSUs.

(i) For purposes of this Section 4(d) , the Executive shall not, during the
period beginning on the date of the Executive’s termination due to Retirement
and ending on January 31, 2014: (A) breach of any of the restrictive covenants
set forth in any employment, consulting or other agreement between the Company
and the Executive, or, (B) if there is no employment or other written agreement
between the Company and the Executive or if such agreement does not include
restrictive covenants, directly or indirectly, become employed by, engage in
business with, serve as an agent or consultant to, become a partner, member,
principal, stockholder or other owner (other than a holder of less than five
percent (5%) of the outstanding voting shares of any publicly held company) of,
or otherwise perform services for (whether or not for compensation), any
individual, partnership, corporation, limited liability company, unincorporated
organization, trust or joint venture, or a governmental agency or political
subdivision thereof that competes or has a reasonable potential for competing
with the Company, anywhere in the United States, Canada, Mexico, Asia or Europe.

5. Changes in Capital or Corporate Structure and Change in Control. In the event
of a Change in Capital or Corporate Structure or a Change in Control of the
Company, the Executive’s rights with respect to any RSUs awarded under this
Agreement shall be governed by the terms and conditions of the Plan.

6. Distribution of RSUs, The Company will distribute vested RSUs to the
Executive in shares of Common Stock as soon as administratively practicable
following the applicable vesting date, unless the “Six Month Delay Rule” under
Code Section 409A applies, as described in Section 21 of this Agreement. In the
event of the Executive’s death, distribution of Common Stock due under this
Agreement shall be made to the appointed and qualified executor or other
personal representative of the Executive to be distributed in accordance with
the Executive’s will or applicable intestacy law; or in the event that there
shall be no such representative duly appointed and qualified within six months
after the date of the Executive’s

 

- 2 -



--------------------------------------------------------------------------------

death, then to such persons as, at the date of the Executive’s death, would be
entitled to share in the distribution of the Executive’s personal estate under
the provisions of the applicable statute then in force governing the descent of
intestate property, in the proportion specified in such statute. In the event of
the Executive’s Disability, distribution of Common Stock due under this
Agreement shall be made to the Executive or the Executive’s other personal
representative.

7. Forfeitures. If the Executive terminates his/her employment with the Company
for any reason other than death, Disability or Retirement prior to the
applicable vesting date, the Executive’s rights with respect to the unvested
RSUs will terminate and be forfeited, and neither the Executive nor the
Executive’s heirs, personal representatives, successors or assigns shall have
any future rights with respect to any such RSUs.

8. Stockholder Records. The Executive shall not have any rights of a stockholder
as a result of receiving an Award under this Agreement until such shares of
Common Stock have been recorded on the Company’s official stockholder records as
having been issued or transferred.

9. Securities Law Requirements. The Company shall not be obligated to deliver
any shares of Common Stock until they have been listed (or authorized for
listing upon official notice of issuance) upon each stock exchange upon which
outstanding shares of such class at the time are listed, nor until there has
been compliance with such laws or regulations as the Company may deem
applicable. The Company shall use its best efforts to affect such listing and
compliance. No fractional shares shall be delivered. The Executive may not,
during any period of time that the Executive is an affiliate of the Company
(within the meaning of the rules and regulations of the Securities and Exchange
Commission under the Securities Act of 1933 (the “1933 Act”)) sell shares of
Common Stock acquired under this Agreement, unless the offer and sale is made
pursuant to (a) an effective registration statement under the 1933 Act, which is
current and includes the shares to be sold, or (b) an appropriate exemption from
the registration requirements of the 1933 Act, such as that set forth in Rule
144 promulgated under the 1933 Act.

10. Nontransferability. RSUs awarded under this Agreement, and any rights and
privileges pertaining thereto, may not be transferred, assigned, pledged or
hypothecated in any manner, by operation of law or otherwise, other than (a) by
the Executive to a trust for estate planning purposes, (b) by the Executive
pursuant to an agreement in a marital separation or divorce proceeding, or
(c) by will or by the laws of descent and distribution; and shall not be subject
to execution, attachment or similar process.

11. Dividend Equivalents. The Executive shall earn dividend equivalents on all
RSUs awarded under this Agreement on the date of payment of shares. Such
dividend equivalents shall be equal to the cash dividends that would have been
paid on the shares of Common Stock covered by such RSU had such covered shares
been issued and outstanding on any cash dividend record date beginning as of the
Award date and ending on January 31, 2014. In addition, dividend equivalents
shall be subject to all other rules and procedures as established by the
Committee under the Plan and the vesting conditions in Section 4 above. Dividend
equivalents shall be paid in cash on same date that shares are distributed as
described in Section 6 above.

 

- 3 -



--------------------------------------------------------------------------------

12. Voting Rights. The Executive shall not be entitled to any voting rights with
respect to the Company’s Common Stock unless a RSU has vested and the Share
underlying it has been distributed to the Executive.

13. Binding Effect. This Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective heirs, executors, administrators,
successors and permitted assigns.

14. Withholding. Upon any payment to the Executive of shares of Common Stock or
dividend equivalents under this Agreement, Federal income and other tax
withholding (and state and local income tax withholding, if applicable) may be
required by the Company in respect of taxes on income realized by the Executive.
The Company may withhold such required amounts from future paychecks to the
Executive or from, if applicable, such dividend equivalents or may require that
the Executive deliver to the Company the amounts to be withheld. In addition,
upon any payment of shares to the Executive under this Agreement, the Executive
may pay any Federal income and other tax withholding (and any state and local
income tax withholding, if applicable) by electing either to have the Company
withhold a portion of the shares of Common Stock otherwise deliverable to the
Executive, or to deliver other shares of Common Stock owned by the Executive, in
either case having a fair market value (on the date that the amount of tax the
Executive has elected to have withheld is to be determined) of the amount to be
withheld, provided that the election shall be irrevocable and shall be subject
to such rules as the Committee may adopt. For purposes of this paragraph 14,
“fair market value” shall mean the average of the high and low prices reported
on the New York Stock Exchange for Fortune common stock on the date for which
the determination is being made.

15. No Limitation on the Company’s Rights. The granting of RSUs shall not in any
way affect the Company’s right or power to make adjustments, reclassifications
or changes in its capital or business structure or to merge, consolidate,
reincorporate, dissolve, liquidate or sell or transfer all or any part of its
business or assets.

16. Effect on Employment. Nothing in this Agreement or in the Award shall be
construed as constituting a commitment, guarantee, agreement or understanding of
any kind or nature that the Company shall continue to employ Executive, or as
affecting in any way the right of the Company to terminate the employment of
Executive at any time. This Agreement shall not in any way affect the terms and
provisions of the Plan.

17. Entire Agreement and Amendment. This Agreement is the entire Agreement
between the parties to it with respect to the Award of RSUs, and all prior oral
and written representations are merged in this Agreement. Notwithstanding the
preceding sentence, this agreement shall not in any way affect the terms and
provisions of the Plan. This Agreement may be amended, modified or terminated
only by written agreement between the Executive and the Company. The headings in
this Agreement are inserted for convenience and identification only and are not
intended to describe, interpret, define or limit the scope, extent, or intent of
this Agreement or any provision hereof.

18. Notices. Notices given pursuant to this Agreement shall be in writing and
shall be deemed received when personally delivered, or on the date of written
confirmation of receipt by (a) overnight carrier, (b) telecopy, (c) registered
or certified mail, return receipt requested, addressee only, postage prepaid, or
(d) such other method of delivery that provides a written confirmation of
delivery. Notice to the Company shall be directed to:

 

- 4 -



--------------------------------------------------------------------------------

Fortune Brands, Inc.

520 Lake Cook Road

Deerfield,IL 60015-5611

Attention: General Counsel

The Company may change the person and/or address to which the Executive must
give notice under this Section 18 by giving the Executive written notice of such
change, in accordance with the procedures described above. Notices to or with
respect to the Executive will be directed to the Executive, or to the
Executive’s executors, personal representatives or distributees, if the
Executive is deceased, or the assignees of the Executive, at the Executive’s
home address on the records of the Company.

19. Governing Law. The Plan and the grant of RSUs under this Agreement shall be
subject to all applicable federal and state laws, rules and regulations and to
such approval by any government or regulatory agency as may be required. The
laws of the State of Illinois shall govern the validity, interpretation,
construction and performance of this Agreement, without regard to the conflict
of laws principles thereof. If any provision of this Agreement shall be held by
a court of competent jurisdiction to be invalid or unenforceable, the remaining
provisions hereof shall continue to be fully effective. The jurisdiction and
venue for any disputes arising under, or any action brought to enforce (or
otherwise relating to), this Agreement shall be exclusively in the courts in the
State of Illinois, County of Cook, including the Federal Courts located therein
(should Federal jurisdiction exist).

20. Plan Document Controls. The rights granted under this Agreement are in all
respects subject to the provisions of the Plan to the same extent and with the
same effect as if they were set forth fully therein. If the terms of this
document or the Agreement conflict with the terms of the Plan document, the Plan
document will control.

21. Code Section 409A. This Agreement is intended to comply with Code
Section 409A and applicable interpretative guidance, including the exception for
short-term deferrals and the provisions for payments at a specified time or upon
a “separation from service”, and shall be administered accordingly. The
Agreement shall be construed and interpreted with such intent. To the extent
payments under this Agreement are subject to Code Section 409A, the “Six Month
Delay Rule” applies, and the Executive is a “Specified Employee” (as defined
Code Section 409A and Treas. Reg. §1.409A-l(i) or other similar or successor
provisions) as of the date of termination, distributions to the Executive may
not be made before the date that is six (6) months after the separation from
service or, if earlier, the date of the Executive’s death (the “Six Month Delay
Rule”).

22. Counterparts. This Agreement may be executed in one or more counterparts,
all of which together shall constitute but one Agreement.

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first above written.

 

   

FORTUNE BRANDS, INC.

       By:      [EXECUTIVE]     Its:           

 

- 6 -